DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “in response to a repartitioning instruction to repartition a data set: executing, by one or more processors, a first pass of the data set to a plurality of first sinks; and executing, by the one or more processors, a second pass of the data set from the plurality of first sinks to a plurality of second sinks, wherein the second pass comprises a plurality of independent shuffles, and wherein each independent shuffle is associated with its own respective metadata log.” 
Claim 12 recites the following limitations: “in response to a repartitioning instruction to repartition a data set: execute a first pass of the data set to a plurality of first sinks; and execute a second pass of the data set from the plurality of first sinks to a plurality of second sinks, wherein the second pass comprises a plurality of independent shuffles, and wherein each independent shuffle is associated with its own respective metadata log.”
The prior art of record Dickie et al (U.S. 2019/0370407) teaches a system and method for dataflow, where data is written from a source to a data sink. Billa et al (U.S. 2021/0097047) teaches sink nodes terminate analytical processing of data flows and transmits the resultant data to one or more destinations. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, and 12 either in the prior art or existing case law.
Claims 2-11, 12-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133